Name: Council Regulation (EEC) No 2165/80 of 11 August 1980 concerning allocation and control of certain catch quotas for vessels flying the flag of a Member State and fishing in the Regulatory Area defined in the NAFO Convention
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 8 . 80 Official Journal of the European Communities No L 212/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2165/80 of 11 August 1980 concerning allocation and control of certain catch quotas for vessels flying the flag of a Member State and fishing in the Regulatory Area defined in the NAFO Convention Whereas, to facilitate the administration of the Community catch quota, this quota should be allo ­ cated between Member States ; Whereas this allocation should ensure an equitable distribution of fishing possibilities between Member States ; Whereas the NAFO Commission proposal on squid, made on 7 March 1980, does not provide for any allo ­ cation of quotas for Canada and the Community ; whereas a quantity should therefore be determined which takes account both of total stock and of the interests of Community fishermen ; Whereas information about catches by Community vessels should be made available to their respective Member States in order to ensure that these quotas are complied with , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment ('), Whereas the Convention on Future Multilateral Coop ­ eration in the North-West Atlantic Fisheries, herein ­ after referred to as the NAFO Convention, was approved by the Council in its Regulation (EEC) No 3179/78 (2) ; Whereas the NAFO Convention entered into force on 1 January 1979 ; Whereas the Fisheries Commission of the North ­ West Atlantic Fisheries Organization adopted on 7 June 1979 a proposal establishing limitations for catches of certain species in the Regulatory Area for 1980 , which , with the exception of the proposal concerning redfish in Division 3M, became a measure binding upon the Community on 9 August 1979 ; Whereas it is the responsibility of the Community to take appropriate steps to ensure compliance by Community vessels with the said measure ; Whereas, although the Community has objected to the proposal regarding allocations of redfish in Divi ­ sion 3M and is not bound by the measure in question, it is appropriate that the Community fix a catch quota for this stock for its vessels in 1980 which corresponds to their traditional share of the fishery ; HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 January to 31 December 1980, catches of the species mentioned in Annex I to this Regulation by vessels flying the flag of a Member State in the Regulatory Area, as defined in Article 1 (2) of the NAFO Convention (3 ), shall be limited, within the parts of the Regulatory Area referred to in the said Annex, to the quotas set out therein . 2 . By-catches of the species referred to in Annex I taken in those areas in which no allocation for a directed fishery is provided by this Regulation shall (!) OJ No C 147, 16 . 6 . 1980 , p. 33 . (2 OJ No L 378 , 30 . 12 . 1978 , p. 1 . 0 ) OJ No L 378 , 30 . 12 . 1978, p. 2 . No L 212/2 Official Journal of the European Communities 15 . 8 . 80 not exceed for each of those species on board the vessel 2 500 kg or 10 % by weight for each species of all fish on board the vessel , whichever is the greater. (a) name of the vessel ; (b) official number of the vessel registered by the appropriate national authorities ; (c) home port of the vessel ; (d) name of owner or charterer of the vessel ; (e) a declaration that the master has been provided with a copy of the regulations in force in the Regu ­ latory Area ; (f) principal target species of the vessel while fishing within the Regulatory Area ; (g) sub-areas where the vessel will be expected to fish . 2 . The Commission shall transmit the information received from Member States in accordance with para ­ graph 1 to the Executive Secretary of the North-West Atlantic Fisheries Organization , hereinafter referred to as 'the Executive Secretary'. Article 2 1 . Vessels fishing in the area referred to in Article 1 shall keep a log-book in which the information speci ­ fied in Annex II is to be entered . 2 . Vessels fishing in the area referred to in Article 1 shall transmit to the authorities of their flag State by the 16th day of each month in respect of the first half of that month and by the first day of each month in respect of the second half of the preceding month reports concerning their catches in the said area . Such reports shall give catches in tonnes by species and quota area for the period covered by the report . 3 . In addition to the reports to be transmitted in accordance with paragraph 2, vessels fishing in the area referred to in Article 1 shall transmit reports concerning their catches from any quota referred to in footnote 1 of Annex I in increments of 25 tonnes . Article 5 1 . In the case of quotas referred to in Article 2 (3), the Commission shall report to the Executive Secre ­ tary, in increments of 100 tonnes, the catches taken by Community vessels . 2 . When informed by the Executive Secretary that one of the quotas referred to in paragraph 1 has been fully utilized, the Commission shall so inform the Member States, which shall take appropriate measures to ensure that fishing by vessels flying their flag for the stock concerned shall cease within 10 days of the date of receipt by the Commission of the information from the Executive Secretary. 3 . If the Commission has reason to believe, on the basis of the information received from the Member States, that the quota concerned has been fully utilized, it shall , without waiting for the notification from the Executive Secretary, so inform the Member States, which shall take appropriate measures to ensure that fishing by vessels flying their flag for the stock in question shall cease without delay . Article 3 1 . Member States shall transmit regularly to the Commission the reports of vessels flying their flag which have been made in accordance with Article 2 (2). Reports received in respect of the first half of each month shall be transmitted to the Commission by the 20th day of the same month and those received in respect of the second half of each month shall be transmitted by the fifth day of the following month . 2 . Reports received in accordance with Article 2 (3) shall be transmitted without delay to the Commission . 3 . Member States shall transmit to the Commission by the 20th day of each month information concerning the landings made during the previous month by vessels flying their flag fishing in the area referred to in Article 1 . Article 4 1 . Member States shall inform the Commission of all vessels flying their flag which intend to engage in fishing or in the processing of sea fish in the area referred to in Article 1 at least 30 days before the intended commencement of such activity . This infor ­ mation shall include : Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1980 . 15. 8 . 80 Official Journal of the European Communities No L 212/3 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 August 1980 . For the Council The President G. THORN No L 212/4 Official Journal of the European Communities 15 . 8 . 80 ANNEX I Catch quotas for the period 1 January to 31 December 1980 Species NAFO Division Quotas (tonnes) Atlantic cod 3NO France 210 3M France 1 070 Germany 855 United Kingdom 480 American plaice 3LNO France 700 (2 ) 3M EEC 500 (1) Yellowtail flounder 3LNO France 400 ( 2 ) Redfish 3M France 240 Germany 165 Ireland 645 United Kingdom 950 Squid ( Illex) 3 + 4 EEC 7 500 (2 ) (') This quota has not been allocated exclusively to Community vessels but to all Contracting Parties to NAFO having no specific allocation , including the Community . Fishing by Community vessels shall thus be suspended once the Community has been informed that the total quota has been exhausted . (2 ) Less any quantity taken by Community vessels in the parts of NAFO sub-areas falling within areas of national fisheries jurisdiction . 15 . 8 . 80 Official Journal of the European Communities No L 212/5 ANNEX II Required log-book entries Vessel name Vessel nationality Vessel registration number Home port Types of gear used (daily) Type of gear Date :  day  month  year Situation :  latitude and longitude or  statistical area Number of hauls during the 24-hour period (') Number of hours gear fished during the 24-hour period (') Names of species Daily catch of each species (tonnes live weight) Daily catch of each species for human consumption in the form of fish Daily catch of each species for reduction Daily discard of each species Cumulative catch of each species (tonnes live weight) Place(s) of landing or trans-shipment Date(s) of landing or trans-shipment Master's signature (') When two or more types of gear are used in the same 24-hour period, records should be separate for each type .